Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1 and 11:

    PNG
    media_image1.png
    113
    743
    media_image1.png
    Greyscale

	The examiner considers the applicants’ remarks, but these remarks are moot under new grounds of rejection as taught by Sulzberger in view of Lewis in further view of Wach. Further details of the rejection are posted below.
Drawings
The drawings of Fig. 3 are objected to under 37 CFR 1.83(a) because they fail to show the particulars mentioned in paragraphs [0046] and [0047] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 8 and 12 (a signal processing circuit to process sampled extracted from an output of the clock subsystem and synchronizing a locally…from the processed single output signal…extracting digital…from the processed single output signal) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Fig. 3 makes note of a unit 321 but the specifications don’t seem to make any mention for this structure.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 states “at least one phase and time shifter communicatively coupled to one of the first and second communication links”. According to paragraph 50 of the specifications, the phase and time shifter 306 can be coupled to either or both of the first and second path. There isn’t any mention of “at least one phase and time shifter” anywhere in the specifications.
Claims 3-7 are rejected under 112a via dependency.
Claim 8 states “a signal processing circuit to digitally process digital samples extracted from an output of the clock subsystem”. According to Fig. 3, signal processor 324 seems to be coupled to be the output of 323 and not to the clock subsystem 322.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7-8 and 12, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “a sync check circuit having a first input…a second input…and a third input”. It is not clear to the examiner if the sync check circuit is supposed to comprise three inputs. If the circuit is supposed to comprise all three inputs, is the check circuit checking for sync both prior to combining and after combining? According to paragraph 57 and Fig. 4, “The amount of adjustment can be  Docket No. 3946/100.1830US01 determined as a function of an output signal provided by the synchronization check circuit 310”.
Furthermore, claim 3 states, “a third input coupled to the output of an adder”. There is insufficient antecedent basis for “the” output of an adder. Moreover, Claim 3 depends on claim 2 which states “a combiner to combine the signals”. Is the adder and the combiner different components performing different or same functions? 
	Claim 7 states “a clock subsystem…recovered clock signal in an output of the two input stage circuit…”. Claim 7 depends on claim 2 which already comprises “an output”. It is not clear to the examiner if the clock subsystem processes signals in the same output of claim 2 or another output?
	Claim 8 states “a signal processing circuit…extracted from an output of the clock subsystem”. Claim 8 depends on claim 7 which already comprises “an output” of the clock subsystem. It is not clear to the examiner if the signal processing circuit processes signals in the same clock subsystem output of claim 7 or another output?
	Claim 12 states “synchronizing a locally…from the processed single output signal…extracting digital…from the processed single output signal”. Its not clear to the examiner if the synchronizing and the extracting functions are taking place from the same “processed single output signal”. According to Fig. 3, the flow of the functions seem to differ in comparison to the limitations of claim 12.
	Claim 13 states “wherein synchronizing the delay and phase difference…shifting at least one of phase and time delay”. There is improper dependency for these limitations.
	Furthermore, the last line of claim 13 states, “time delay of the signal in the working signal path”. The prior limitations of claim 13 states “analyzing the signals (plural)”. It is not clear to the examiner if the shifting is for a signal within the multiple signals analyzed or is it supposed to be all the signals?
Claim 14 states “coupling signals in the standby signal path to an adder”. Claim 14 ultimately depends on claim 11 which states “combining the signals”. Is the adder and the combiner different components performing different or same functions? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9, 10, 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Wach (US 8532500).
Regarding claim 1, Sulzberger teaches a redundancy system for a distributed antenna system (paragraph [0009], enables the use of distributed radio equipment), the system (Fig. 2) comprising: a first communication link traversing first path (Fig. 2, first communication path F1); a second communication link traversing a second path (Fig. 2, second communication path F2), the second path being spatially separated from the first path (Fig. 2, F1 and F2 are spatially separate); a first communication node communicatively coupled to transmit the same signal through both the first communication link and the second communication link (Fig. 2, first communication node BB; paragraph [0016], For redundancy, the baseband unit has two redundant ports P1 and P2. Similar data signals are transmitted on both rings…); and a second communication node having a receiver system that is communicatively coupled to receive the signals transmitted through the first and second communication links (Fig. 2, second communication node RH1 coupled to both paths comprising receiver system OM; paragraph [0016], Optical modules OM with optical receivers…connect the RF heads and baseband units to the ring…).
Although Sulzberger teaches the receiver system that comprises optical receivers for conversion and paragraph 18 teaches that the paths can be of different lengths, Suzberger doesn’t teach that the receiver system is configured to synchronize delay differences between the signals and then combine the signals together to generate a single output.  
Lewis teaches a receiver redundancy system wherein the receiver system is configured to synchronize delay between the signals and then combine the signals together to generate a single output (paragraph [0119], Where redundant combining requires…the two routes may be optimized in order to balance delays; paragraph [0012], Once redundant paths are in place, it is possible to implement different forms of redundant fail-over. For example…combining may be used whereby the signals from the main and redundant paths are summed together…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver system taught by Sulzberger and incorporate the functionality of the receiver system taught by Lewis so that loss of one path will only cause a reduction in signal strength, without a loss of signal during the time needed to detect the failure condition (Lewis: paragraph [0012]).
Although Sulzberger in paragraph 18 teaches that the paths can be of different lengths and Lewis teaches synchronizing delays between the two signals, Sulzberger in view of Lewis doesn’t teach synchronizing phase differences between the two signals.
Wach teaches synchronizing phase differences between signal paths in order for further processing (Col. 31, lines 55-59, phase shifters…timing devices to maintain synchronization between the various signal paths…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the delay synch receiver system taught by Sulzberger in view of Lewis and incorporate the functionality of the phase synch receiver system as taught by Wach as this would lead to extraction or recovery of data from the optical signal with cost effective optics, thus economically supporting a wide range of optical networking applications (Wach: Col. 32, lines 1-3).
Regarding claim 2, Sulzberger in view of Lewis in further view of Wach teaches the system of claim 1, wherein Lewis in view of Wach teaches the receiver system includes a two input stage circuit comprising: at least one phase and time shifter (as taught by Lewis in view of Wach) communicatively coupled to one of the first and second communication links, the phase and time shifter configured to adjust the delay and phase of the received signals in one of the first and second communication links (Lewis: paragraph [0119], Where redundant combining requires…the two routes may be optimized together in order to balance delays; Wach: Col. 31, lines 55-59, phase shifters…timing devices to maintain synchronization between the various signal paths…); and a combiner to combine the signals, the combiner having a first input commutatively coupled to the first communication link and a second input communicatively coupled to the second communication link, the combiner further including an output used to generate the single output of the receiver system (Lewis: paragraph [0012], Once redundant paths are in place, it is possible to implement different forms of redundant fail-over. For example…combining may be used whereby the signals from the main and redundant paths are summed together…).  
Regarding claim 5, Sulzberger in view of Lewis in further view of Wach teaches the system of claim 2, wherein Sulzberger teaches the two input stage circuit further comprises: a first optical to electrical converter communicatively coupled to the first communication link; and a second optical to electrical converter communicatively coupled to the second communication link (Fig. 2, optical module OM comprises optical to electrical converters for each path received at RH1).  
Regarding claim 9, Sulzberger in view of Lewis in view of Wach teaches the system of claim 1, wherein Sulzberger teaches the first and second communication links are one of fiber optic cables (Fig. 2, F1 and F2 are fiber optic cables), coax and CAT-cables.  
Regarding claim 10, Sulzberger in view of Lewis in view of Wach teaches the system of claim 1, wherein Sulzberger teaches one of the first and second communication nodes is located at one of a master unit, an expansion unit and a remote antenna unit (Fig. 2, first node is a base station (master unit) and the RH1 is a remote antenna unit).  
Regarding claim 11, Sulzberger teaches a method of operating a distributed antenna system with a redundancy system (Fig. 2; paragraph [0009], enables the use of distributed radio equipment) that includes a first communication node (Fig. 2, first communication node BB; paragraph [0016], For redundancy, the baseband unit has two redundant ports P1 and P2. Similar data signals are transmitted on both rings…) and a second communication node (Fig. 2, second communication node RH1 coupled to both paths comprising receiver system OM; paragraph [0016], Optical modules OM with optical receivers…connect the RF heads and baseband units to the ring…) that are in communication with each other via working signal path (Fig. 2, first communication path F1) and a standby signal path (Fig. 2, second communication path F2), the working signal path being spatially separated from the standby signal path Fig. 2, F1 and F2 are spatially separate).
 Although Sulzberger teaches the receiver system that comprises optical receivers for conversion and paragraph 18 teaches that the paths can be of different lengths, Suzberger doesn’t teachAMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT   Serial No.: 16/845,501 synchronizing delay differences between signals in the working signal path and the standby signal path; combining the signals in the working signal path with the signals in the standby signal path to generate a single output signal; and processing the single output signal.  
Lewis teaches a receiver redundancy system wherein the receiver system configured to synchronize delay between the signals and then combine the signals together to generate a single output to process the single output signal (paragraph [0119], Where redundant combining requires…the two routes may be optimized in order to balance delays; paragraph [0012], Once redundant paths are in place, it is possible to implement different forms of redundant fail-over. For example…combining may be used whereby the signals from the main and redundant paths are summed together…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver system taught by Sulzberger and incorporate the functionality of the receiver system taught by Lewis so that loss of one path will only cause a reduction in signal strength, without a loss of signal during the time needed to detect the failure condition (Lewis: paragraph [0012]).
Although Sulzberger in paragraph 18 teaches that the paths can be of different lengths and Lewis teaches synchronizing delays between the two signals, Sulzberger in view of Lewis doesn’t teach synchronizing phase differences between the two signals.
Wach teaches synchronizing phase differences between signal paths in order for further processing (Col. 31, lines 55-59, phase shifters…timing devices to maintain synchronization between the various signal paths…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the delay synch receiver system taught by Sulzberger in view of Lewis and incorporate the functionality of the phase synch receiver system as taught by Wach as this would lead to extraction or recovery of data from the optical signal with cost effective optics, thus economically supporting a wide range of optical networking applications (Wach: Col. 32, lines 1-3).
Regarding claim 13, Sulzberger in view of Lewis in view of Wach teaches the method of claim 11, wherein synchronizing the delay and phase difference further comprises as taught by Lewis: analyzing the signals in the standby signal path for identical signatures of the signals in the working signal path; and when there is not a match of identical signatures, shifting at least one of phase and time delay of the signal in the working signal path (paragraph [0119], Where redundant combining requires the delays between the two routes to be balanced…the main path in any case needs to be artificially delayed to match the redundant route delay i.e. if the redundant route doesn’t have the same delay as the working path (identical signature mismatch), then the main path has to be delayed to match the redundant route delay).  
Regarding claim 14, Sulzberger in view of Lewis in view of Wach teaches the method of claim 13, further comprising:3946/AMENDMENT AND RESPONSEPAGE 6 Serial No.: 16/845,501when there is a match of identical signatures, communicatively coupling signals in the standby signal path to an adder that adds the signals in the working signal path to the signals in the standby signal path (paragraph [0119], Where redundant combining requires the delays between the two routes to be balanced…the main path in any case needs to be artificially delayed to match the redundant route delay i.e. if the routes already have the same delay (identical signature match), then the paths are combined; paragraph [0012], Once redundant paths are in place, it is possible to implement different forms of redundant fail-over. For example…combining may be used whereby the signals from the main and redundant paths are summed together…).
Regarding claim 15, Sulzberger in view of Lewis in view of Wach teaches the method of claim 11, wherein Sulzberger teaches one of the first communication node and the second communication node of the distributed antenna system is located in one of a master unit and a remote antenna unit (Fig. 2, first node is a base station (master unit) and the RH1 is a remote antenna unit).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Wach (US 8532500) in view of Shiraki (US 2021/0306070).
Regarding claim 3, Sulzberger in view of Lewis in view of Wach teaches the system of claim 2, wherein Sulzberger in view of Lewis in view of Wach teaches the two input stage circuit.
Sulzberger in view of Lewis in view of Wach doesn’t teach a synchronization check circuit having a first input communicatively coupled to the first communication link, a second input communicatively coupled to the second communication link and a third input coupled to the output of an adder.
Shiraki teaches a synchronization check circuit (Fig. 1, sync check circuit 922) having a first input communicatively coupled to the first communication link, a second input communicatively coupled to the second communication link (paragraph [0023], As the symbol timing recovery circuit 922, a circuit is known which detects a phase difference between two input signals…) and a third input coupled to the output of an adder (Fig. 1, adder within 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Sulzberger in view of Lewis in view of Wach and incorporate the synch check circuit as taught by Shiraki in order to perform feedback control to synchronize the phases (Shiraki: paragraph [0023]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Wach (US 8532500) in view of Wang (US 2005/0201749).
Regarding claim 4, Sulzberger in view of Lewis in view of Wach teaches the system of claim 2, which comprises the two input stage circuit.
 Sulzberger in view of Lewis don’t teach a first switch positioned to selectively open and close the first communication link to the first input of the combiner; and a second switch positioned to selectively open and close the second communication link to the second input of the combiner.  
Wang teaches teaches a first switch positioned to selectively open and close the first communication link to the first input of the combiner (Fig. 5, switch 332 for primary path); and a second switch positioned to selectively open and close the second communication link to the second input of the combiner (Fig. 5, switch 324 for secondary path).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stage circuit taught by Sulzberger in view of Lewis and incorporate the switches on each path taught by Wang in order to provide individualized control for both the paths.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Wach (US 8532500) in view of Xie (US 2017/0346549).
Regarding claim 6, Sulzberger in view of Lewis in view of Wach teaches the system of claim 2 which comprises the two input stage circuit.
Sulzberger in view of Lewis doesn’t teach a first signal regenerator communicatively coupled to the first communication link; and a second signal regenerator communicatively coupled to the second communication link.  
Xie teaches a first signal regenerator communicatively coupled to the first communication link (Fig. 5A, first regenerator 522); and a second signal regenerator communicatively coupled to the second communication link (Fig. 5A, second regenerator 524).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the two stage circuit taught by Sulzberger in view of Lewis and incorporate the first and second signal regenerators as taught by Xie in order to help restore the power level of the transmitted signals (Xie: paragraph [0045], lines 1-3).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Wach (US 8532500) in view of Torfs (US 2021/0384976).
Regarding claim 7, Sulzberger in view of Lewis in view of Wach teaches the system of claim 2.
Although Sulzberger in view of Lewis in view of Wach teaches an output of the two stage circuit, Sulzberger in view of Lewis in view of Wach doesn’t teach wherein the receiver system includes a receiver comprising: a clock subsystem to synchronize a locally generated clock signal from a recovered clock signal in an output of the two input stage circuit; and a deformatter to extract digital in-phase and quadrature samples from signals in an output of the clock subsystem.  
Torfs teaches a receiver comprising: a clock subsystem (Fig. 6, CDR 132) to synchronize a locally generated clock signal from a recovered clock signal in an input signal (paragraph [0097], CDR is adapted for generating a clock signal that is synchronized to the incoming signal…); and a deformatter (Fig. 6, demux 135) to extract digital in-phase and quadrature samples from signals in an output of the clock subsystem (paragraph [0103], The quantized signal is demultiplexed using the clock signal…; paragraph [0091], the quantized signals are used as In-phase and Quadrature inputs…; paragraph [0106], The I and Q signals are separated using a demultiplexer using the clock of the CDR…; Fig. 7 also shows extracting I/Q based on the output of the CDR: paragraph [0105], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver system taught by Sulzberger in view of Lewis in view of Wach and incorporate the receiver taught by Torfs in order to retrieve the data to be transmitted through the antenna 141 (Torfs: Fig. 6).
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulzberger (US 2005/0152695) in view of Lewis (US 2020/0008128) in further view of Wach (US 8532500) in view of Torfs (US 2021/0384976) in further view of Lemson (US 2014/0072064).
Regarding claim 8, Sulzberger in view of Lewis in view of Wach in further view of Torfs teaches the system of claim 7.
Although Torfs teaches and an analog amplifier (Fig. 6, PA), an output of the analog amplifier communicatively coupled to at least one antenna (Fig. 6, antenna 138 coupled to PA)  , Sulzberger in view of Lewis in view of Wach in view of Torfs don’t teach further comprising: a signal processing circuit to digitally process digital samples extracted from an output of the clock subsystem; a digital to analog converter having an input coupled to an output of the signal processing circuit; and an analog amplifier communicatively coupled to an output of the digital to analog converter.
Lemson teaches further comprising: a signal processing circuit to digitally process digital samples (Fig. 3, signal processor 318); a digital to analog converter having an input coupled to an output of the signal processing circuit (Fig. 3, DAC 326); and an analog amplifier communicatively coupled to an output of the digital to analog converter (Fig. 3, amplifier 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Sulzberger in view of Lewis in view of Wach in view of Torfs and incorporate the processing functionality taught by Lemson in order to provide a high performance, cost-effective dynamically reconfigurable architecture (Lemson: paragraph [0007], lines 2-4).
Regarding claim 12, Sulzberger in view of Lewis in view of Wach teaches the method of claim 11.
Sulzberger in view of Lewis in view of Wach doesn’t wherein processing the signals further comprises: synchronizing a locally generated clock signal from a recovered clock signal from the processed single output signal; extracting digital in-phase and quadrature samples from the processed single output signal.
Torfs teaches synchronizing (Fig. 6, CDR 132) a locally generated clock signal from a recovered clock signal from the processed single output signal (paragraph [0097], CDR is adapted for generating a clock signal that is synchronized to the incoming signal…); and extracting (Fig. 6, demux 135) digital in-phase and quadrature samples from the processed single output signal (paragraph [0103], The quantized signal is demultiplexed using the clock signal…; paragraph [0091], the quantized signals are used as In-phase and Quadrature inputs…; paragraph [0106], The I and Q signals are separated using a demultiplexer using the clock of the CDR…; Fig. 7 also shows extracting I/Q based on the output of the CDR: paragraph [0105], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sulzberger in view of Lewis in view of Wach and incorporate the functionality taught by Torfs in order to retrieve the data to be transmitted through the antenna 141 (Torfs: Fig. 6).
Although Torfs teaches and an analog amplifier (Fig. 6, PA), an output of the analog amplifier communicatively coupled to at least one antenna (Fig. 6, antenna 138 coupled to PA)  , Sulzberger in view of Lewis in view of Wach in view of Torfs don’t teach processing the digital samples; and converting the digital samples into an analog signal.
Lemson teaches further comprising: processing the digital samples (Fig. 3, signal processor 318); and converting the digital samples into an analog signal (Fig. 3, DAC 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sulzberger in view of Lewis in view of Wach in view of Torfs and incorporate the processing functionality taught by Lemson in order to provide a high performance, cost-effective dynamically reconfigurable architecture (Lemson: paragraph [0007], lines 2-4).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637